                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Newport News Division



TRAVINA ATARA HYMAN,

               Petitioner,

               V.                                                   CRIMINAL NO.4:16CR10

UNITED STATES OF AMERICA,

               Respondent.




                                   MEMORANDUM ORDER


       Travina Hyman ("Petitioner") has filed a pro se motion to vacate, set aside, or correct her

sentence pursuant to 28 U.S.C. § 2255. Having considered Petitioner's motion, the Court

concludes that Petitioner has not shown any reason for the Court to toll the statute of limitations

provisions of28 U.S.C. § 2255. Accordingly, Petitioner's motion is DISMISSED.

                      I. FACTUAL AND PROCEDURAL HISTORY

       On February 19, 2016, Petitioner pleaded guilty to the criminal information charging

Petitioner with Unlawful Monetary Transactions, in violation of 18 U.S.C. § 1957. ECF No. 9.

On October 3,2016,the Court sentenced Petitioner to ninety-six(96)months in prison. ECF No.

24. Petitioner's total offense level was 22, her criminal history category was VI,and her guideline

range was 84 to 105 months. ECF No. 22. Petitioner did not appeal. Petitioner later filed a

motion to reduce her sentence on March 12,2018 which was subsequently denied by this Court on

July 9,2018 due to untimely filling. ECF Nos. 30 and 42. Petitioner filed the present motion to

vacate on August 6, 2018. ECF No. 43.

                                                 1
                                       II. LEGAL STANDARD


A. Title 28 U.S.C.§ 2255 statute of limitations

       In 1996, Congress amended the law governing § 2255 motions as a part of the

Antiterrorism and Effective Death Penalty Act ("AEDPA"). See 28 U.S.C. § 2255. Section

2255 provides in relevant part that:

               A 1-year period of limitation shall apply to a motion imder this
               section. The limitation period shall run from the latest of-

              (1)the date on which the judgment of conviction becomes final;

              (2)the date on which the impediment to making a motion created by
              governmental action in violation of the Constitution or laws of the
              United States is removed,ifthe movant was prevented from making
              a motion by such governmental action;

              (3)the date on which the right asserted was initially recognized by
              the Supreme Court, if that right has been newly recognized by the
              Supreme Court and made retroactively applicable to cases on
               collateral review; or

              (4) the date on which the facts supporting the claim or claims
              presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2255. To determine whether Petitioner has timely filed her motion, the Court must

measure one year from the most recent date provided by § 2255 subsections one through four.

B.Pro se standard


       A pro se petitioner is entitled to have her petition and asserted issues construed liberally.

Pro se petitioners are held to a less stringent standard than attorneys drafting such complaints.

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), cert, denied, 439 U.S. 970 (1978).

Accordingly,the Court has interpreted the allegations and facts as reasonably as possible.
                                        III. DISCUSSION

       As Title 28 U.S.C. § 2255 requires. Petitioner is subject to a one-year statute oflimitations

period on her claim. The Court must assess Petitioner's facts and circumstances to determine when

the statute of limitations began to run. Petitioner alleges that subsection four ofthe § 2255 applies

to her motion due to exculpatory, newly discovered evidence. ECF No. 43 at 15. However,

Petitioner neither specifies applicable evidence nor articulates an alternative date on which the

limitations period should have begun. Even if the Court assumes Petitioner is referencing one or

more of the exhibits attached to her motion, none of Petitioner's exhibits contain facts

undiscoverable through the exercise of due diligence prior to Petitioner's date of conviction. See

ECF No.43-1. Furthermore,subsections two and three of§ 2255 do not apply because there is no

evidence to suggest that the government impeded upon Petitioner's ability to file a § 2255 motion

and Petitioner does not assert a new right from the Supreme Court that is retroactively applicable

to her conviction. Therefore,the Court must measure the limitations period from the date on which

the judgment of conviction became final, as per subsection one.

       For the purposes of subsection one. Petitioner's conviction became final on the date the

Court entered its judgment of conviction and Petitioner declined to pursue further direct appeals.

United States v. Sanders,247 F.3d 139,142(4th Cir. 2001); United States v. Torres,211 F.3d 836,

837(4th Cir. 2000). As noted above. Petitioner did not file an appeal. Accordingly, Petitioner's

conviction became final on October 20, 2016, the last day petitioner could have appealed to the

Fourth Circuit. ECF No. 26. Consequently, the statute of limitations for § 2255 as applied to

Petitioner ended on October 20, 2017.

        The limitations period of§ 2255 is subject to tolling on equitable grounds. United States

V. Prescott,221 F.3d 686,687-88(4th Cir. 2000). Petitioner did not make an argument in support
ofequitable tolling in her initial petition; however,she did include an equitable tolling argument in

her response to the government's reply. See ECF No. 49 at 9-14. Accordingly, the Court will

liberally construe an intention on behalf of the Petitioner to amend her petition arguing that the

statute of limitations in § 2255 should be tolled due to Petitioner's alleged mental incapacitation.

Petitioner believes that her multiple previous diagnoses including anxiety, borderline personality

disorder, obsessive compulsive disorder, bipolar disorder, and post-traumatic stress disorder,

along with the several medications she was taking at the time, are sufficient to toll the statute. Id.

       To prevail. Petitioner must show that circumstances,typically out ofher control, entitle her

to tolling because it would be unconscionable to enforce the limitations period given the

circumstances. Prescott, 221 F.3d at 688. Furthermore, Petitioner must demonstrate "profound

mental incapacity" throughout the statute of limitations period causing an inability to timely file.

United States v. Sosa, 364 F.3d 507, 513 (4th Cir. 2004). The Court refers to the following

guiding factors in determining whether a petitioner's mental capacity can toll the statute of

limitations for § 2255 petitions:

               "1. Mental incapacity or incompetency, in appropriate
               circumstances, may warrant the application of equitable tolling.

               2. Application ofthe doctrine in this context, as in all contexts, must
               be rare, and tolling should apply only where the petitioner has
               alleged facts showing that his mental incapacity or incompetency
               amounted to an extraordinary circumstance.

               3. In addition to proving that a petitioner suffered from a
               qualifying mental incapacity or incompetency, a petitioner must
               also demonstrate this condition prevented him from filing a timely
               petition.

               4. A petitioner's ability to make other legal filings during the alleged
               period of his incompetency counsels strongly against
               allowing equitable tolling of a petitioner's federal habeas petition."
Robison v. Hinkle, 610 F. Supp. 2d 533, 540 (E.D. Va. 2009). Beginning with factor two,

Petitioner fails to provide sufficient information to prove that her illnesses amounted to

extraordinary circumstances. Prior to sentencing. Petitioner's Presentence Investigative Report

(PSR) in no way indicated that Petitioner lacked a sound mind to undergo the proceedings.

Furthermore, Petitioner proffered no post-judgement evidence of hospitalization, psychiatric

evaluation, or any other clinical visits or diagnosis to support her claim of mental incompetency.

       Factor three requires evidence that Petitioner would have timely filed the present motion to

vacate but for her mental incapacity. As previously stated. Petitioner lacks evidence of mental

incapacity during the limitations period. Consequently, Petitioner fails to demonstrate the

necessary causation to justify relief. Tuming to the fourth factor. Petitioner made a separate

untimely filing during her period of alleged mental incompetency. Petitioner argues that she had

not "stabilized" and become aware of the factors that led to her conviction until April of 2018,

ECF No. 49 at 9-10, even though Petitioner previously filed a motion to reduce her sentence in

March of 2018. In that motion. Petitioner made no mention of her alleged mental incapacitation

being the cause ofher untimely filing. ECF No. 30. Less than one month after this Court denied

her previous motion.Petitioner filed the instant untimely Motion to Vacate.

       The Court does not find Petitioner's alleged mental incapacitation to be a sufficient reason

to toll the statute of limitations period as required by 28 U.S.C. § 2255. Therefore, Petitioner's

Motion is untimely and accordingly DISMISSED.Since Petitioner's motion to vacate is untimely,

the Court will not discuss other claims for relief which Petitioner raises.
                                       IV. CONCLUSION


       For the foregoing reasons, the Petitioner's motion is DISMISSED.Pursuant to Rule 11(a)

ofthe Rules Governing Proceedings Under 28 U.S.C. § 2255,the Court is also required to issue or

deny a certificate of appealability. The Court may issue a certificate of appealability "only if the

applicant has made a substantial showing of the denial of a constitutional right." 28 U.S.C. §

2253(c)(2). Where the court denies petitioner's habeas petition on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find the court's assessment of the

constitutional claims debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct.

1595, 146 L.Ed.2d 542 (2000);        also Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct.

1029, 154 L.Ed.2d 931 (2003). For the foregoing reasons. Petitioner does not satisfy this

standard. Accordingly, the Court DENIES a certificate of appealability. Although Petitioner

may not appeal the denial of her § 2255 Motion without a certificate of appealability, the Court

ADVISES Petitioner that she may appeal from this final Order by forwarding a written notice of

appeal to the Clerk of the United States Court of Appeals for the Fourth Circuit.

       In addition, the Court DIRECTS the Clerk to send a copy of this Order to Petitioner and to

the United States Attorney, Eastern District of Virginia, World Trade Center, Suite 8000, 101

West Main Street, Norfolk, VA 23510.

       IT IS SO ORDERED.


                                                                  Raymond AyJackson
                                                                  United States District Judge
Norfolk, Virginia
November 2,1?       ,2018
